Citation Nr: 1409397	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by episodes of dizziness and nausea, to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This issue was most recently before the Board in April 2011, at which time it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

No disability manifested by episodes of dizziness and nausea and due to a disease or injury has been present during the period of this claim.  


CONCLUSION OF LAW

The criteria for service connection of a disability manifested by episodes of dizziness and nausea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2004 and March 2006.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record reflects that all available and relevant service treatment records (STRs) and service personnel records and all available post-service evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative opinions (i.e. opinions supported by a detailed rationale) have been obtained.  Furthermore, there has been substantial compliance with the Board's remand directives with respect to the issue decided herein.

The Board acknowledges that VA has not attempted to verify the Veteran's reported radiation exposure.  The Board finds no such action is required, however, because the record does not reveal the existence of a service-connectable disability, to include a disease specific to radiation-exposed veterans or a radiogenic disease.  See 38 C.F.R. §§ 3.309(d), 3.311.  The Board further acknowledges that VA did not specifically request the clinical records associated with the reported hospitalization on January 4, 1957.  The Board finds no prejudice results from this failure, however, because the record does not suggest the hospitalization is pertinent.  The record indicates that the Veteran was returned to duty on January 5, 1957, and treated for a burn of the right foot on December 20, 1956, and January 4, 1957, which suggests the hospitalization was related to the burn.  The Veteran has not provided a history suggesting the hospitalization was related to the episodes of dizziness and nausea, and the record already includes a service medical record which is consistent with the Veteran's history of in-service treatment.  In the absence of a history of hospitalization or even treatment on more than one occasion related to the reported episodes of dizziness and nausea, and in light of evidence of treatment for an unrelated condition on January 4, 1957, the Board finds the failure to request the clinical record is harmless.   

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability based on radiation exposure can be demonstrated by three different methods. See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of disorders that are presumptively service-connected when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

A June 28, 1957, sick call treatment record notes the Veteran's history of developing nausea, then chest tightness, and then dizziness.  He reported that he was "high-strung" and nervous and indicated that he had similar symptoms twice previously:  once after heavy drinking and most recently while in the dental chair.  He was diagnosed with anxiety and prescribed phenobarbital and belladonna.  

A June 28, 1957, examination record notes the Veteran's negative history as to dizziness or fainting spells.  The Veteran also denied ever working with radioactive substances.  Clinical evaluation of all relevant systems was negative.  The October 1957 separation examination record notes no finding or history indicative of recurrent episodes of nausea, chest tightness, and dizziness, and the findings on clinical examination were normal for all systems.  

A March 1999 patient questionnaire notes that the Veteran was asked to check all symptoms which applied:  he did not check the boxes pertaining to dizziness or nausea/vomiting.  

A January 2000 medical evaluation report does not reveal a history of episodes of dizziness and nausea when asked about "past medical history and review of systems."  

A September 2003 VA treatment record notes the Veteran's history of "attacks" where his "head spines," he sweats profusely, and he vomits acid.  He reported that the 'attacks" last three to four minutes and indicated that he had previous treatment with Thorazine with fairly good results.  He also reported gamma ray exposure.  No diagnosis was rendered.  

In December 2003, the Veteran reported becoming "very ill" in Spring 1957.  He indicated that he had vertigo and vomiting, for which he was prescribed belladonna until he was discharged.  He indicated that he was discharged early because of his condition and reported that the "attacks" continued after service, though a diagnosis was never rendered.  

In October 2004, the Veteran reported having eleven consecutive "attacks," which required emergency treatment in February 2004.  The February 2004 private treatment records reveal the Veteran presented for treatment with acute abdominal pain, distension, and nausea, but no vomiting, fever, or chills.  The records do not reveal a history of dizziness.  After examination, the Veteran was diagnosed and  treated for small bowel obstruction.  

A December 2004 statement from J.M. reports that J.M. did not remember the Veteran having any vertigo or nausea attacks though she did remember him being hospitalized for a few days, for an unknown reason, in 1958/1959.  

A February 2006 VA "ear disease" examination record notes the Veteran's history of recurrent dizzy spells, which were associated with vomiting but not aural symptoms, that began during service.  The examiner noted that a June 1957 sick call report revealed treatment for nausea and dizziness.  The examiner found the June 1957 problem was related to anxiety and determined that a chronic vestibular disorder did not exist at that time.  

A June 2011 statement from a private physician notes the Veteran's history of handling hazardous radioactive material during service.  The physician also noted a "record" of vertigo attacks with nausea and abdominal pain dating back to at least 1957.  The physician found it likely that the "medical condition" was service-related.  

An October 2012 VA "ear condition" examination record notes the Veteran's "long history" of progressive dizziness and unsteadiness, particularly over the previous two years.  The Veteran also reported a history of recurrent nausea, although the examiner found the Veteran did not seem to associate it with his dizziness.  After examination and review of the evidence, to include a September 2012 electronystagmography (ENG), the examiner determined that the Veteran did not have an ear or peripheral vestibular condition.  The examiner noted that the Veteran was treated for nausea, chest tightness, and dizziness during service.  The examiner further noted the private physician's note dated in June 2011.  The examiner found the physician's note was speculative as there was no rationale to support the reported conclusion.  The examiner stated that although the Veteran presented histories of nausea and dizziness, he did not appear to associate the symptoms and the two appeared to be separate.  The examiner added that although the ENG showed a reduced response in the left ear, the examiner was unable to associate the findings with the complaints of progressive dizziness and unable to associate or tie it to the single notation in the service treatment records.  In conclusion, the examiner was unable to support a possible vestibular disorder that might be related to the complaint recorded in service or the Veteran's lay statements.   

After reviewing the record, the Board finds a preponderance of the evidence to be against the Veteran's claim of entitlement to service connection for episodes of dizziness and nausea.  The record does not contain any persuasive evidence that the claimed symptoms are due to a disease or injury.  VA examinations have indicated that the reported episodes are not attributable to an ear or vestibular disability, and, except as discussed below, the record does not otherwise suggest an etiology for the reported episodes.  Although the in-service episode was attributed to anxiety, the record does not include any diagnosis, or history of diagnosis, of an anxiety disorder, which might be responsible for the reported episodes, and the medical records do not suggest that a currently diagnosed disability is responsible for the reported episodes.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves the existence of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Whether his claimed symptoms are due to a disease or injury is a medical question that he is not competent to answer.  

The Board acknowledges that the Veteran has reported episodes since service and that a private physician has linked the episodes to service, namely radiation exposure in service, based on the history of episodes since service.  The physician did not provide a rationale for the opinion, and it appears the opinion is based solely on the Veteran's history of episodes during and since service.  As such, the Board finds the opinion has minimal probative value.  Moreover, although the Veteran is competent to report his symptomatic history, the Board finds the current history of chronic episodes since service is not credible, in light of the negative history as to dizziness in 1999 and the failure to report the episodes when asked about his medical history in January 2000 and at initiation of VA care in June 2003, as would be expected if the episodes were chronic.  Moreover, the Veteran is not competent to attribute the episodes to one disability rather than distinct conditions, and the Board finds the evidence does not otherwise suggest the reported episodes are attributable to one disability.  In this regard, the Board notes that reported episodes have been attributed to distinct situations, namely anxiety in 1957 and small bowel obstruction in 2004, rather than one chronic condition, and the record is absent any probative findings suggestive of a common etiology for the reported episodes.  

Except in circumstances not applicable here, service connection will not be granted for symptoms such as dizziness or nausea; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of probative evidence of such a condition, service connection is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a disability manifested by episodes of dizziness and nausea is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


